Citation Nr: 1128189	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-47 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, for accrued benefits purposes.

2.  Entitlement to an initial rating in excess of 20 percent for mild right upper extremity numbness, weakness and slowed movements, for accrued benefits purposes.

3.  Entitlement to an initial rating in excess of 10 percent for right-sided facial numbness and right-sided facial weakness, for accrued benefits purposes.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left middle cerebral artery cerebrovascular accident, for accrued benefits purposes. 



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to August 1945.  He died in July 2005.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Winston-Salem, North Carolina.

The appellant had requested a videoconference hearing before the Board but she withdrew her request in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).  An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c); 3.152(b) (2010).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.  

In the instant case, the Veteran had appealed an April 2004 rating action that had granted initial ratings of 20 and 10 percent for mild right upper extremity numbness, weakness and slowed movements and for right-sided facial numbness and right-sided facial weakness, respectively.  An appeal was perfected and remained pending at the time of the Veteran's death.  Moreover, a claim of entitlement to an increased rating for residuals of a left middle cerebral artery cerebrovascular accident, which had been remanded by the Board in March 2001 was also still pending at the time of the Veteran's death.  Finally, the RO in September 2004 issued a deferred rating decision on the issue of entitlement to service connection for a bilateral leg disability that had not been adjudicated at the time the Veteran died.  Thus, the issues for consideration are as stated on the title page of this decision.

Turning now to the basis for remand, the Board notes that the Veteran was a patient at a VA contracted assisted living facility in the period prior to his death.  A May 2008 deferred rating decision indicates that such records should be requested as they are considered in VA's constructive possession.  However, the RO did not attempt to obtain such records.  The RO/AMC should request the records from any assisted living facility the Veteran was a resident at during the relevant period, dating from May 1996.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records from any assisted living facility of which the Veteran was a resident at from May 1996 until the time of his death.

2.  Thereafter, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


